DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De La Bardonnie (WO2018/087353; using US APP 2019/0341931 for translation), and further in view of Li (9,497,054).

Regarding claim 1, De La Bardonnie discloses a multiplexer switching device comprising 
a first data network comprising a plurality of normally open (NO) contacts; and (See De La Bardonnie fig. 2, para. 53; first data network is right side of device with P’1-P’n (e.g. normally open contacts); it’s a data network in that the position of the contacts are used to convey data across an interconnection of devices; see also para. 2 joystick used for steering aircraft etc.)
	a second data network comprising a plurality of normally closed (NC) contacts; wherein (See De La Bardonnie fig. 2, para. 53; second data network is left side of device with P1-Pn (e.g. normally closed contacts); it’s a data network in that the position of the contacts are used to convey data across an interconnection of devices; see also para. 2 joystick used for steering aircraft etc.)
said first data network is connected to said second data network via a common voltage link. (See De La Bardonnie fig. 2; element 3; Vcc (e.g. common voltage link) which connects the two networks together when the normally open contact is closed; see also para. 56)
	De La Bardonnie does not explicitly disclose wherein the voltage is DC.  However, Li does disclose wherein the voltage is DC.  (See Li col. 20, lines 14-15; Vcc is DC power voltage)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie to include the teaching of wherein the voltage is DC of Li with the motivation being to allow operation of the voltage common collector which utilizes DC voltage and further using known methods (DC voltage) which yields predictable results (Vcc power signal usage) and further it is obvious to try (in that in the closed set of disclosed possibilities one could use DC voltage or low frequency AC voltage; either way there are no unexpected results).

	Regarding claim 2, De La Bardonnie in view of Li discloses the device of claim 1, wherein said first data network comprises four NO contacts.  (See De La Bardonnie fig. 2, para. 53; first data network is right side of device with P’1-P’n (e.g. at least four normally open contacts))

	Regarding claim 3, De La Bardonnie in view of Li discloses the device of claim 1, wherein said second data network comprises four NC contacts. (See De La Bardonnie fig. 2, para. 53; second data network is left side of device with P1-Pn (e.g. at least four normally closed contacts))

Regarding claim 7, De La Bardonnie in view of Li discloses the device of clam 1, wherein each of said NO contacts is electrically connected to a resistor. (See De La Bardonnie fig. 2; R’2-R’n+1)

	Regarding claim 8, De La Bardonnie in view of Li discloses the device of clam 1, wherein each of said NC contacts is connected to a resistor. (See De La Bardonnie fig. 2; R12-Rn)

	Regarding claim 9, De La Bardonnie in view of Li discloses the device of claim 7, wherein said resistors have values that are selected so that equivalent impedance is specific to each configuration case of the contact activations. (See De La Bardonnie para. 50, chart; para. 56; resistor arrangement specific to each contact activation; para. 46; activated switch equation using resistors)

	Regarding claim 10, De La Bardonnie in view of Li discloses the device of claim 1, further comprising a power supply (X1) configured to provide a current to the first and second data networks through said common voltage link. (See De La Bardonnie fig. 2; element 3; Vcc (e.g. common voltage link) which connects the two networks together when the normally open contact is closed; see also para. 56; element 3 can supply both left and right sides; para. 51; power supply)
De La Bardonnie does not explicitly disclose wherein the voltage is DC.  However, Li does disclose wherein the voltage is DC.  (See Li col. 20, lines 14-15; Vcc is DC power voltage)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie to include the teaching of wherein the voltage is DC of Li with the motivation being to allow operation of the voltage common collector which utilizes DC voltage and further using known methods (DC voltage) which yields predictable results (Vcc power signal usage) and further it is obvious to try (in that in the closed set of disclosed possibilities one could use DC voltage or low frequency AC voltage; either way there are no unexpected results).


Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over De La Bardonnie (WO2018/087353; using US APP 2019/0341931 for translation), and further in view of Li (9,497,054) and further in view of Osborn (5,225,831).


Regarding claim 4, De La Bardonnie in view of Li discloses the device of claim 1.   De La Bardonnie in view of Li do not explicitly disclose wherein said switching device is a four-direction switching device.  However, Osborn does disclose wherein said switching device is a four-direction switching device.  (See Osborn fig. 2; col. 5, lines 1-6, lines 62-65; X axis (two directions) and Y axis (two directions) total four directions)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of De La Bardonnie in view of Li to include the teaching of wherein said switching device is a four-direction switching device of Osborn with the motivation being to allow for more control and further to allow for operation of flight systems and/or joystick operation which requires movement in the 3rd dimension and further to allow for integrated control of multiple axis which may simplify controls and make it easier for the end user.

	Regarding claim 5, De La Bardonnie in view of Li discloses the device of claim 4, wherein each of said four directions of said four- direction device comprises one NO contact and one NC contact.  (See Osborn fig. 2; col. 5, lines 1-6, lines 62-65; X axis (two directions) and Y axis (two directions) total four directions; element 18, 20, 22, 24 (each which are NO or NC)) The motivation being to allow for more control and further to allow for operation of flight systems and/or joystick operation which requires movement in the 3rd dimension and further to allow for integrated control of multiple axis which may simplify controls and make it easier for the end user and further to allow for accurate detection of movement.

	Regarding claim 6, De La Bardonnie in view of Li discloses the device of claim 4, wherein each of said four directions of said four- direction device is connected to said common DV voltage link by three wires. (See Osborn fig. 2; col. 5, lines 1-6, lines 62-65; X axis (two directions) and Y axis (two directions) total four directions; element 18, 20, 22, 24 (each which are NO or NC); elements 18, 20, 22, 24 each are connected via 3 connections (e.g. wires)) The motivation being to allow for more control and further to allow for operation of flight systems and/or joystick operation which requires movement in the 3rd dimension and further to allow for integrated control of multiple axis which may simplify controls and make it easier for the end user and further to allow for accurate detection of movement and further to allow for compact design.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De La Bardonnie (WO2018/087353; using US APP 2019/0341931 for translation), and further in view of Li (9,497,054).

	Regarding claim 11, De La Bardonnie in view of Li discloses a side stick for a helicopter comprising: (See De La Bardonnie para. 32; joystick of helicopter (e.g. side stick))
the device of claim 1. (See Claim 1 rejection above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461